 

 

Case 1:19-cv-04909-GBD-KNF Document 47 Filed | 06/08/20 aaa lofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, :
Plaintiff, :
-against- :
: ORDER
MICHAEL YUAN, :
. 19 Civ. 4909 (GBD) (KNF)
Defendant. :
wee ee eee ee ee eee ee ee ee ee eee ee 4

GEORGE B. DANIELS, District Judge:

The June 18, 2020 initial conference is adjourned to October 8, 2020 at 9:30 a.m.

Dated: June 8, 2020
New York, New York
SO ORDERED.

easy Ad Vonks

. DANIELS
TE ATES DISTRICT JUDGE

 
